Citation Nr: 0804241	
Decision Date: 02/06/08    Archive Date: 02/13/08

DOCKET NO.  06-00 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a permanent and total rating for nonservice-
connected pension purposes.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Simone Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1968 to April 
1970.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a February 2005 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied the 
veteran's claim for a permanent and total rating for 
nonservice-connected pension purposes.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.  


REMAND

Nonservice-connected pension benefits are payable to a 
veteran who served for 90 days or more during a period of 
war, which is not in dispute here, and who is permanently and 
totally disabled due to nonservice-connected disabilities 
that are not the result of his or her own willful misconduct.  
38 U.S.C.A. § 1521 (West 2002); Dilles v. Brown, 5 Vet. App. 
88 (1993).  If a veteran's combined disability is less than 
100 percent, he must be unemployable by reason of disability.  
38 C.F.R. §§ 3.321, 3.340, 3.342, Part 4 (2007); Brown (Clem) 
v. Derwinski, 2 Vet. App. 444 (1992).

Disability evaluations are determined by the application of 
the VA schedule of ratings which is based on average 
impairment of earning capacity.  38 U.S.C.A. § 1155; 38 
C.F.R. § 3.321(a), Part 4 (2007).  The basis of disability 
evaluations is the ability of the body as a whole, or of the 
psyche, or of a system or organ of the body to function under 
the ordinary conditions of daily life including employment.  
38 C.F.R. § 4.10 (2007).

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is deemed 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4) (2007); Robinette v. 
Brown, 8 Vet. App. 69 (1995).  

The veteran was afforded a VA examination in connection with 
his claim in December 2004.  The December 2004 VA general 
medical examination report considered the veteran's hepatitis 
C, depressive disorder, pneumonia, anemia, past myocardial 
infarction, hypertension, aortic and tricuspid valve 
insufficiency with heart murmur and regurgitation, narcotics 
dependence, and chronic left shoulder pain, but did not make 
any findings as to whether the veteran was unemployable as a 
result of these disabilities.  Additionally, the medical 
evidence of record shows that the veteran has also been 
diagnosed with hepatitis B, arthritis, dysphagia, and a very 
large lipoma on the right upper back that inhibits movement.  
These disorders were not considered in the December 2004 VA 
general medical examination report.  A permanent and total 
rating for nonservice-connected pension purposes requires 
consideration of all of the veteran's physical and 
psychiatric disabilities.  Because these disabilities were 
not considered at the time of the December 2004 examination, 
and because no findings were made as to the veteran's ability 
to attain and maintain employment due to disabilities that 
are not the result of willful misconduct, the Board finds 
that a remand for an additional examination is necessary in 
order to fairly decide the merits of his claim.  

Additionally, unemployability for nonservice-connected 
pension purposes can also be established if the veteran has 
one permanent disability rated as 60 percent disabling or one 
permanent disability rated as 40 percent disabling or more, 
plus sufficient additional disability to bring the combined 
rating to 70 percent or more. 38 C.F.R. §§ 4.16, 4.17.  In 
order for a proper determination of unemployability to be 
made under 38 C.F.R. §§ 4.16 and 4.17, disability ratings 
must be provided for all of the veteran's disabilities.

Finally, as the most recent VA records of record are dated in 
September 2005, and the veteran has indicated that he has 
continued to receive VA treatment since that time, records 
dated since September 2005 should be obtained and associated 
with the claims file.  Bell v. Derwinski, 2 Vet. App. 611 
(1992).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims 
file VA treatment records from the Medical 
Center in San Juan, Puerto Rico, dated 
from September 2005 to the present.

2.  After any additional evidence has been 
obtained and added to the record, the 
veteran must be afforded a VA examination 
to determine whether he is permanently and 
totally disabled.  The examiner must 
elicit from the veteran and record, for 
clinical purposes, a full work and 
educational history.  Any indicated tests 
and studies must be accomplished; and all 
clinical findings must be reported in 
detail and correlated to a specific 
diagnosis. The examiner must provide 
objective findings regarding the current 
level of impairment associated with each 
disability and express an opinion as to 
how each disability impacts, individually 
and in conjunction with his other 
disabilities, upon the veteran's ability 
to pursue substantially gainful employment 
in view of all pathology, without regard 
to age.  After examination of the veteran, 
the examiner must further render an 
opinion as to whether the veteran is 
unemployable as a result of disabilities 
reasonably certain to continue throughout 
his life, or whether the veteran has 
permanent disabilities which render it 
impossible for the average person to 
follow a substantially gainful occupation.  
A complete rationale for any opinion 
expressed must be included in the 
examination report.

3.  Then, readjudicate whether the veteran 
is entitled to nonservice-connected 
pension benefits as a result of being 
permanently and totally disabled due to 
disabilities that are not the result of 
willful misconduct.  If the decision 
remains adverse to the veteran, issue a 
supplemental statement of the case and 
allow the appropriate opportunity for 
response.  Then, return the case to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2007).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

